1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for: Defendants CITY OF BAKERSFIELD, JUAN OROZCO, and LINDY DEGEARE

12
                                      UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15
     GILBERTO FAJARDO,                                 )       Case No. 1:16-CV-00699-JLT
16                                                     )
                    Plaintiff,                         )       AMENDED STIPULATION AND ORDER
17                                                     )       FOR PHYSICAL EXAMINATION
            vs.                                        )       OF PLAINTIFF GILBERTO FAJARDO
18
                                                       )       (Doc. 43)
19   CITY OF BAKERSFIELD; JUAN                         )
     OROZCO; LINDY DEGEARE; and                        )
20   DOES 1 THROUGH 10, inclusive,                     )
                                                       )
21
                    Defendants.                        )
22                                                     )

23                                                    STIPULATION
24
             IT IS HEREBY STIPULATED by and between Plaintiff Gilberto Fajardo and Defendants City of
25
     Bakersfield, Juan Orozco and Lindy DeGeare (collectively “Defendants”), through their respective attorneys,
26   as follows:
27           1.     The physical condition of the Plaintiff is “in controversy” within the meaning of Federal Rule
28   of Civil Procedure 35 (“Rule 35”), which sets forth the procedures for the examination of persons whose
     physical condition is in controversy.



                                                           1
1            2.      Harvey L. Edmonds, M.D., FAAN, has been retained by Defendants to conduct an
2    examination of Plaintiff Gilberto Fajardo pursuant to Fed. R. Civ. P. 35. A copy of Dr. Edmonds’ curriculum
3    vitae is attached hereto as Exhibit A.

4            3.      Plaintiff Gilberto Fajardo will submit to a physical examination to be conducted by Harvey L.

5
     Edmonds, M.D., FAAN, on June 24, 2019, at 11 a.m. at the office of Sierra Valley Medico, 2020 17th Street,
     Suite 2016, Bakersfield, CA 93301, or at another mutually agreed upon date and time before the discovery
6
     cutoff deadline.
7
             4.      In addition to questioning by Dr. Edmonds relating to Plaintiff’s complaints, this examination
8
     shall include a comprehensive physical examination of the arms, legs, back, face and body. This examination
9
     is relevant to Plaintiff’s claim of pain and disability.
10
             5.      At the time of said examination, Plaintiff will answer all proper questions and inquiries
11   pertaining to his arms, legs, back, face and body, for the purpose of making a proper diagnosis of the Plaintiff’s
12   condition.
13           6.      An attorney representing Plaintiff may be present.

14           7.      Plaintiff will not be asked any questions related to the following subjects: (1) the

15
     incident; (2) his criminal history; or (3) any past or present use of illegal drugs.
             8.      Good cause exists for the Court to enter this Stipulation as an Order of the Court.
16
             9.      Nothing herein shall preclude the parties from entering into other stipulations or agreements
17
     relating to the Rule 35 examination of Plaintiff.
18
     Dated: June 20, 2019                             MARDEROSIAN & COHEN
19

20
                                                                /s/ Michael G. Marderosian
21                                                    By:______________________________
22
                                                            Michael G. Marderosian,
                                                            Attorneys for Defendants
23

24

25

26

27

28




                                                            2
1    Dated: June 20, 2019                         LAW OFFICES OF DALE K. GALIPO
2

3                                                           /s/ Melanie Partow

4                                                 By:______________________________
                                                        Melanie Partow,
5                                                       Attorneys for Plaintiff
6

7                                                     ORDER

8           The above stipulation is hereby accepted and approved. The terms of the stipulation set forth

9     above are hereby adopted as an order of this Court.

10

11   IT IS SO ORDERED.

12      Dated:    June 20, 2019                                /s/ Jennifer L. Thurston
13
                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                        3
